Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 1, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00611-CR


                  DARREN TRAMELL HUGHES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1660162


                          MEMORANDUM OPINION

      Appellant Darren Tramell Hughes has signed and filed a written request to
dismiss his appeal. Because this court has not delivered an opinion, we grant
appellant’s request. See Tex. R. App. P. 42.2(a).
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.



                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2